                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


EDWARD THEODORE                                2:19-CV-11432-TGB
MCCASKILL,

                  Plaintiff,
                                            ORDER REQUIRING
                                        APPLICATION TO PROCEED
      vs.                               IN FORMA PAUPERIS OR IN
                                        THE ALTERNATIVE TO PAY
THE PEOPLE OF THE STATE                      THE FILING FEE
OF MICHIGAN,

                  Defendant.


     On May 15, 2019, Plaintiff Edward Theodore McCaskill filed a

complaint against Defendant the people of the state of Michigan

pursuant to 42 U.S.C. § 1983. ECF No. 1. Plaintiff did not pay the civil

case filing fee or serve the Defendant.      In the Complaint, Plaintiff

indicated that he intended to proceed in forma pauperis.            Id. at

PageID.30. Plaintiff did not, however, file an application to proceed in

forma pauperis.

     28 U.S.C. § 1915(a) provides that “any court of the United States

may authorize the commencement, prosecution or defense of any suit,

action or proceeding . . . without prepayment of fees or security therefor,
by a person who submits an affidavit that includes a statement of all

assets.” If such a motion to proceed in forma pauperis is accompanied by

a facially sufficient affidavit, the court should allow the complaint to be

filed. See Gibson v. R.G. Smith Co., 915 F.2d 260, 261 (6th Cir. 1990).

     In this case, Plaintiff has failed to file an application to proceed in

forma pauperis with an accompanying statement of assets. The Court is

therefore unable to determine if Plaintiff is entitled to proceed in forma

pauperis.

     Within thirty (30) days of the date of this Order, Plaintiff IS

HEREBY ORDERED to either pay the civil case filing fee or file

an application to proceed in forma pauperis. If Plaintiff does not

pay the filing fee or file an application to proceed in forma pauperis

within thirty (30) days, the Complaint will be dismissed without

prejudice.

 DATED this 20th day of December, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
